J-S58016-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF J.M.                             IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

APPEAL OF: C.T., BIOLOGICAL MOTHER                 No. 897 MDA 2015


              Appeal from the Decree entered April 27, 2015,
      in the Court of Common Pleas of Union County, Orphans’ Court
                Division, at No(s): CP-60-OC-008061-2014

BEFORE: GANTMAN, P.J., OLSON, and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                           FILED NOVEMBER 05, 2015


      Appellant, C.T., (hereinafter “Mother”) appeals from the decree dated

December 11, 2014, and entered on April 27, 2015, in the Court of Common

Pleas of Union County Orphans’ Court, terminating Mother’s parental rights

to J.M. (born in December 2004) (hereinafter “Child”).1 We affirm.

      Since 2012, Lycoming County Children and Youth Services has been

involved   with   this   family   due   to   Mother’s   neglect   of   the   children,

homelessness, and mental health issues.           Child has two half-sisters who



* Retired Senior Judge assigned to the Superior Court.
1
  At the conclusion of the termination hearing on December 11, 2014, the
Honorable Michael H. Sholley directed Mother and Child’s father, J.B.
(hereinafter “Father”), to submit findings of fact and conclusions of law on or
before January 31, 2015. N.T. Hearing, 12/11/14, at 116-117. Mother and
Father filed their proposed findings of fact and conclusions of law on
February 2, 2015. The trial court then entered its decree, dated December
11, 2014, on April 27, 2015, terminating the parental rights of Mother and
Father to Child. Father is not a party to this appeal, nor has he filed a
separate appeal from the termination of his parental rights.
J-S58016-15


were born in July 2008 and October 2010, respectively.2 Mother moved to

Union County in January 2014.        On March 18, 2014, Lycoming County

Children and Youth Services notified Union County Children and Youth

Services (hereinafter “CYS”) that Mother relocated to Union County,

Pennsylvania.   On April 1, 2014, CYS filed a dependency petition and sought

to remove Child from Mother’s home.

      On May 27, 2014, following a dependency hearing, the trial court

adjudicated Child dependent and placed Child in foster care with foster

parents.   On May 28, 2014, Mother signed a Child Permanency Plan

(hereinafter “CPP”). The CPP directed Mother to: (1) secure and maintain

stable housing; (2) work on establishing a healthy parent-child relationship;

(3) address Mother’s mental health issues; (4) provide for Child’s basic

needs; and, (5) obtain employment.         The CPP further provided Mother

visitation with Child for no less than one hour for once a week.     In June

2014, Mother relocated to Philadelphia. Mother appeared in person at both

the shelter care hearing and dependency hearing.       Subsequent to that,

Mother failed to appear for three hearings.

      On October 17, 2014, CYS filed a petition to involuntarily terminate

Mother’s parental rights to Child.   On December 11, 2014, the trial court

held a hearing on the termination petition.    Mother did not appear at the


2
  On December 29, 2014, Mother’s parental rights to Child’s half-sisters were
terminated.


                                     -2-
J-S58016-15


termination hearing. Further, Mother did not appear at her prior, scheduled

sessions with the bonding evaluator, licensed psychologist Robert Meacham,

Ph.D.

        The following individuals testified at the termination hearing:      Dr.

Meacham; Crystal Minnier, a Lycoming County Children and Youth Services

caseworker; A.B., Child’s foster mother; and, Aimee Benfer, a Union County

CYS caseworker.       On April 27, 2015, the trial court entered its decree

terminating Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (b).

        On May 19, 2015, Mother timely filed a notice of appeal, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Mother raises the following issues:

        1. Should the [t]rial [c]ourt have denied termination and ruled
           [CYS’s] petition under 23 Pa.C.S.A. section 2511(a)(1) failed
           as there was no showing of a settled purpose to relinquish a
           parental claim, and Mother’s contact with Child in May 2014
           rebutted the notion of a refusal or failure to perform parental
           duties within six months of the October 2014 filing?

        2. Should the [t]rial [c]ourt have denied termination and ruled
           [CYS’s] petition under 23 Pa.C.S.A. section 2511(a)(2) failed
           as [CYS], in not conceding that Mother’s negative mental
           health issues were a primary factor, and not offering any
           other evidence as to the condition and cause of her negative
           behavior, therefore, could not and did not state that the
           conditions and causes of the alleged misbehavior could not or
           would not be remedied as is required under the statute?

        3. Should the [t]rial [c]ourt have denied termination and ruled
           [CYS’s] petition under 23 Pa.C.S.A. section 2511(a)(5) failed
           as [CYS’s] decision to refuse further offers of transportation
           to Mother rendered their hands unclean and voided their

                                      -3-
J-S58016-15


         argument that services reasonably available to a parent were
         not likely to remedy conditions, as is noted under the
         statute?

Mother’s Brief at 5.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

                                     -4-
J-S58016-15


will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, we will focus on section 2511(a)(2).

     Section 2511 provides, in relevant part:

      § 2511. Grounds for involuntary termination

     (a) General rule.─The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

     (b) Other considerations.─The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

                                      -5-
J-S58016-15


      We have stated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003)

(citations omitted).

      Our Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.”[].

      This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded
           that a parent who is incapable of performing parental
           duties is just as parentally unfit as one who refuses to
           perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986), quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012).

                                     -6-
J-S58016-15


      We find the following portion of the trial court’s opinion relevant to our

inquiry with regard to section 2511(a)(2).

      [Mother] failed to maintain contact with [CYS] and failed to
      provide accurate information regarding her housing, employment
      status, or [her] mental health treatment. [Mother] failed to
      show up for a mental health evaluation [with CYS], although she
      did obtain one from Lycoming County. [Mother] would obtain
      employment and then promptly lose her job for not showing up
      to work.

      [M]other’s contact with [CYS] has been sporadic since her
      relocation to Philadelphia with the last contact being on October
      16, 2014.

      Although [M]other has attempted to maintain contact with her
      daughters, she has not made any significant effort to maintain
      contact with [C]hild. Her last visit with [C]hild was May 2, 2014.
      The last telephone contact with [C]hild and [M]other was on
      June 30, 2014. [] Mother failed to appear for parenting session
      with Children and Youth or the Families Learning Together
      program.

      Essentially, [M]other has made absolutely no effort to maintain
      any type of relationship with [C]hild nor has she made any effort
      to comply with any of the requirements of the CPP.

Trial Court Opinion, 4/27/15, at 3-4.

      Ms. Minnier testified that Mother “never made any progress in any

aspect of her situation.”    N.T. Hearing, 12/11/14, at 34.    Specifically, Ms.

Minnier testified that:     Mother continues to be homeless and does not

participate in any of her parenting classes; Mother’s mental health issues

remain a concern, including auditory hallucinations and depression; and,

Mother never followed through with counseling. Id. at 34-36.




                                     -7-
J-S58016-15


      Ms. Benfer testified that Mother did not complete her permanency plan

goals including: Mother did not provide Ms. Benfer with any information as

to her housing; Mother did not obtain housing free of health and safety

issues; Mother did not address her mental health needs or keep her mental

health appointments; Mother did not provide for Child’s basic needs; and,

Mother did not attend parenting sessions. Id. at 82-86. Ms. Benfer further

testified that Mother only had one visit with Child – on May 2, 2014.

      The trial court found clear and convincing evidence in the record that

the repeated and continued incapacity, abuse, neglect or refusal of the

Mother had caused Child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being, and the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by the Mother. Trial Court Opinion, 4/27/15, at 2-4.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).         A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340. Instantly, the evidence showed that Mother has

not made any effort to maintain any type of relationship with Child and

Mother has not made any effort to comply with any of the CPP requirements.

Trial Court Opinion, 4/27/15, at 4.    The evidence also demonstrated that


                                    -8-
J-S58016-15


Mother’s continued incapacity, abuse, neglect or refusal to parent could not

or would not be remedied, despite CYS’s offering of reasonable efforts to

assist in her reunification with Child.

        Mother’s argument regarding section 2511(a)(2) essentially asks this

Court to make credibility and weight determinations different from those of

the trial court.       While Mother may claim to love Child, a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). We

stated in In re Z.P., a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of [her] child is converted, upon the failure to fulfill []

her parental duties, to the child’s right to have proper parenting and

fulfillment   of    his   or     her   potential    in   a   permanent,   healthy,    safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

        After our careful review of the record in this matter, we find that the

trial   court’s    credibility   and    weight     determinations   are   supported    by

competent evidence in the record. In re M.G., 855 A.2d at 73-74.

Accordingly, we find that the trial court’s determinations regarding section

2511(a)(2) are supported by sufficient, competent evidence in the record.

        The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Child pursuant to 23 Pa.C.S.A.


                                            -9-
J-S58016-15


§ 2511(b).     Pursuant to section 2511(b), the trial court’s inquiry is

specifically directed to a consideration of whether termination of parental

rights would best serve the developmental, physical, and emotional needs of

the child. See In re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005).

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.”       Id. at 1287 (citation

omitted).   We have instructed that the court must also discern the nature

and status of the parent-child bond, with utmost attention to the effect on

the child of permanently severing that bond. See id.

      While Mother did not contest section 2511(b) on her appeal, we will

still review whether termination of parental rights would best serve the

developmental, physical, and emotional needs of Child.         The trial court

found:

      [C]hild has been placed in the pre-adoptive home of [the foster
      parents]. [C]hild is thriving in this home and refers to his foster
      parents as “Mom” and “Dad.” [Foster father] coached [C]hild in
      football, a topic which [C]hild seems extremely proud of.
      [C]hild’s two younger siblings are placed in the [foster parents’]
      home and proceedings for the [foster parents] to adopt the
      siblings are in progress. The [foster parents] have indicated a
      desire to adopt [C]hild and have repeatedly demonstrated a
      vested interest in [C]hild’s well-being.

      [C]hild is improving substantially in school and socially. The
      [trial c]ourt has had the opportunity to observe [C]hild in court
      and has observed a close bond between [C]hild and the [foster
      parents].     The relationship between [C]hild and the [foster
      parents] is warm, affectionate, and encouraging. The [trial
      c]ourt has had an opportunity to observe [C]hild with the [foster
      parents’] biological son who is approximately the same age and


                                    - 10 -
J-S58016-15


      the two engage freely and openly and appear to have already
      formed a bond as siblings.

Trial Court Opinion, 4/27/15 at 4-5.

      Dr. Meacham testified that Child “is doing well in the foster home” and

Child “views the foster family as his family.” N.T. Hearing, 12/11/14 at 13.

Ms. Minnier testified that the foster parents provide excellent care for Child,

and that Child is very comfortable and very happy with them.        Id. at 38.

Ms. Benfer testified that Child has bonded with his foster parents, and that

Child refers to them as “mom and dad.” Id. at 80.

      In the instant case, on the issue of bonding, our review of the record

reveals no evidence of a bond between Mother and Child.         Dr. Meacham

testified that, when he talked to Child about Mother, “Child immediately

became glum.” Id. at 13. Ms. Benfer testified that she witnessed Mother

and Child’s one visit together, and testified that the visit was “like watching

two friends play.” Id. at 97. Ms. Benfer also testified that Mother did not

exhibit that she missed Child. Id. at 98. Dr. Meacham testified that Child

knows who Mother is, but Child is disappointed that Mother is not active in

Child’s life. Id. at 25. Moreover, Dr. Meacham testified that re-introducing

Mother into Child’s life would have a traumatic impact on Child, and would

put Child’s “relationships in life in a very tenuous hold.” Id. at 25-26. We

have stated, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists.” In re K.Z.S.,

946 A.2d 753, 763 (Pa. Super. 2008).

                                    - 11 -
J-S58016-15


      After this Court’s careful review of the record, we find that the

competent evidence in the record supports the trial court’s determination

that there is no bond between Mother and Child which, if severed, would be

detrimental to Child, and that the termination of Mother’s parental rights

would best serve the needs and welfare of Child. Thus, we will not disturb

the trial court’s determinations. See In re M.G., 855 A.2d at 73-74.

      After a careful review, we affirm the decree terminating Mother’s

parental rights on the basis of section 2511(a)(2) and (b).

      Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/5/2015




                                    - 12 -